DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
Applicant’s amendments filed on December 03, 2020 have been entered. Claims 1, 8 and 17 are amended. Claims 6, 7, 13 and 14 are previously canceled. Claim 25 is added. Claims 1-5, 8-12 and 15-25 are still pending in this application, with claims 1, 8 and 17 being independent.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



3.	Claims 1-3, 5, 8-10, 12, 15-19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over SCHNEIDER et al. (US 20150173846 A1), referred herein as SCHNEIDER in view of Rogers et al. (US 20180302557 A1), referred herein as Rogers further in view of Matsui (US 9293118 B2), referred herein as Matsui.
	Regarding Claim 1, SCHNEIDER teaches a method for operating a head-wearable presentation apparatus comprising at least one display device and at least one image capturing device, the method comprising (SCHNEIDER- [0007] a microsurgery system including a Head Mounted Display (HMD); [0129] HMD 900 is a dual-eye HMD including a pair of micro-display systems, one for each eye. Each micro-display system includes a peripheral display 902, a fovea display 904, a fixed mirror 906, a scanning mirror 908, an optical combiner 910 and an eye tracking camera 912):
receiving image data from the at least one image capturing device (SCHNEIDER- FIG1.102 104: cameras; FIG9A.912: eye tracking camera; [0035] Cameras 102 and 104 capture image sequences of the operated area (i.e., also referred to as operated-area sequences); [0129] With reference to FIG. 9A, HMD 900 is an exemplary HMD providing varying resolution images adapted to the varying IFOV of the human eye within its FOV);
processing the image data to determine orientation data (SCHNEIDER- [0055] Tracker 218 can be a head tracker, an eye tracker, or both, for tracking the position and orientation, or at least the Line of Sight (LOS) of the user);
SCHNEIDER- [0037] a 3D HMD 208 having a tracker 218 (e.g., a head tracker or/and an eye tracker); [0040] By capturing the full camera resolution at all-times, microsurgery system 200 can perform the following, exemplary, functions: [0041] Record the entire FOV of the cameras for debriefing and later analysis); and
modifying a degree of transparency of the at least one display device upon determining the at least one state variable of the subject corresponds to a predetermined state variable (SCHNEIDER- [0123] the user can turn the shutter on and off (or control the degree of attenuation of the outside image) by an interface, such as a control button, via voice activation, or via head motion activation. For instance, when the user turns her head by more than 25 degrees (as determined by the tracker), the shutter is opened to allow the user to view her surroundings. The shutter attenuation can change gradually with the movements of the head of the user, or change abruptly at a predefined threshold (i.e., step function). The transparency change can be made on part of the see-through display or all of it. Transparency may be adjusted according to user manual selection and/or ambient light thresholds).
SCHNEIDER does not teach:
the image data representing a visual field of corresponding to an orientation of a head of a subject wearing the head-wearable presentation apparatus;
based on ascertaining one or more predefined image contents within the image data corresponding to real-world objects within real space and the visual field and an arrangement of the one or more predefined image contents.

the image data representing a visual field of corresponding to an orientation of a head of a subject wearing the head-wearable presentation apparatus (Rogers- FIG4.122: camera; [0052] A user is initially at a first position 260 and is directed towards a portion 270 of the virtual environment. It is this portion 270 which is represented in the images displayed on the display elements 150 of the user's HMD. It will be appreciated that the VDS subsists in three dimensional space (in a virtual sense) around the position in space of the HMD wearer, such that the HMD wearer sees a current portion of VDS according to the HMD orientation; [0053] Consider the situation in which the user then moves his head to a new position and/or orientation 280. In order to maintain the correct sense of the virtual reality or augmented reality display, the displayed portion of the virtual environment also moves so that, at the end of the movement, a new portion 290 of content is displayed by the HMD; [0058] In FIG. 6a, a forward-facing camera 322 is provided on the front of the HMD. This may be the same camera as the camera 122 discussed above, or may be an additional camera; [0061] FIGS. 6a and 6b therefore provide examples of a head mountable display ( HMD) comprising: a display arrangement; an orientation detector configured to detect an orientation of the HMD; and a video processor configured to generate images for display by the display arrangement in dependence upon the detected current orientation).

Doing so would provide an efficient system with better performance for a HMD that is viewing only a portion of the content of a panoramic content required a large amount of data to be streamed in the head-wearable presentation and medical optical observation system.
SCHNEIDER in view of Rogers does not teach based on ascertaining one or more predefined image contents within the image data corresponding to real-world objects within real space and the visual field and an arrangement of the one or more predefined image contents.
However Matsui discloses a spatial recognition unit that, when the marker image is detected by the image recognition unit, constructs a real-world coordinate system computed from a position and orientation of the marker image, which is analogous to the present patent application. Matsui teaches [[processing]] based on ascertaining one or more predefined image contents within the image data corresponding to real-world objects within real space and the visual field and an arrangement of the one or more predefined image contents (Matsui- Claim 1. an imaging circuit that captures an image corresponding to a subject and outputs the captured image; a display circuit that displays the captured image; and circuitry configured to detect whether an image preset as a marker image exists in the captured image; construct, when the marker image is 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified SCHNEIDER in view of Rogers to incorporate the teachings of Matsui, and applying the method of computing information corresponding to a position and orientation of the information processing apparatus in the constructed real-world coordinate system, as taught by Matsui into the microsurgery system for displaying in real time magnified digital image sequences of an operated area.
Doing so would provide an augmented reality technology that overlays virtual information onto information given by perceptions from a real-world environment in the head-wearable presentation and medical optical observation system.

Regarding Claim 2, SCHNEIDER in view of Rogers further in view of Matsui teaches the method as claimed in claim 1, and further teaches wherein the one or more predefined image contents comprise one or more elements found in an operating theater (SCHNEIDER- [0023] the system includes at least two high resolution video cameras suspended above the operated area, a processing device and an HMD. The cameras capture image sequences of the operated area (i.e., operated-area image sequences) from at least two slightly different perspectives. The processing device receives the operated-area image sequences and produces therefrom stereoscopic, or three dimensional (3D), image sequences of the operated area. The processing device 

Regarding Claim 3, SCHNEIDER in view of Rogers further in view of Matsui teaches the method as claimed in claim 2, and further teaches wherein the orientation data further comprises a position of the subject wearing the head-wearable presentation apparatus (SCHNEIDER- [0055] Tracker 218 can be a head tracker, an eye tracker, or both, for tracking the position and orientation, or at least the Line of Sight (LOS) of the user. Tracker 218 can be an optical tracker, a magnetic tracker, an ultrasonic tracker, or any other tracker, and would be detailed further herein below with reference to section 4).

Regarding Claim 5, SCHNEIDER in view of Rogers further in view of Matsui teaches the method as claimed in claim 1, and further teaches wherein the orientation data comprises movement data and/or acceleration data of the head-wearable presentation apparatus, and wherein the at least one state variable comprises a-head movement of the subject wearing the head-wearable presentation apparatus (SCHNEIDER- [0150] Tracker 218 can be employed for controlling the brightness of a see-through display. For example, when the user's head is in one direction the transparency is low, so the projected image contrast is high. When the head moves to another direction, the transparency is high, so the user can view other portion of the OR clearly, thereby increasing the situational awareness of the user. The display brightness reduction can also be used to improve the contrast of a background image).

Regarding Claim 8, SCHNEIDER in view of Rogers further in view of Matsui teaches a non-transitory computer-readable storage medium storing at least one program configured to be executed by at least one processor at a computer comprising instructions for (SCHNEIDER- [0118] the processing device provides the necessary image or control instructions to each display component; FIG2.206: processing device):
The metes and bounds of the rest of the limitations of the claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 23, SCHNEIDER in view of Rogers further in view of Matsui teaches the method as claimed in claim 2, and further teaches wherein the at least one image capturing device is a camera mounted to the head-wearable presentation apparatus (Rogers [0031] A front-facing camera 122 may capture images to the front of the HMD; FIG4.122: front-facing camer).

Regarding Claims 9, 10, 12 and 24, SCHNEIDER in view of Rogers further in view of Matsui teaches the head-wearable presentation apparatus as claimed in claim 8. The metes and bounds of the claims substantially correspond to the method claim as set forth in Claims 2, 3, 5, and 24, respectively; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 15, SCHNEIDER in view of Rogers further in view of Matsui teaches the method as claimed in claim 1, and further teaches wherein the at least one processing device is located on the head-wearable presentation apparatus (SCHNEIDER- [0130] Each of displays 902 and 904 can be any micro-display, such as an LCD, an Organic Light-Emitting Diode (OLED) or a Liquid Crystal on Silicon (LCOS). Additionally, each display can include additional optical elements, such as Digital Micro-mirror Device (DMD), a Digital Light Processing (DLP)).  

Regarding Claim 16, SCHNEIDER in view of Rogers further in view of Matsui teaches the method as claimed in claim 1, and further teaches wherein the at least one processing device is remote to the head-wearable presentation apparatus (SCHNEIDER- FIG2.206: processing device; Claim 1: a processing device coupled with said HMD).  

Regarding Claim 17, SCHNEIDER in view of Rogers further in view of Matsui teaches a head-wearable presentation apparatus comprising (SCHNEIDER- [0007] a microsurgery system including a Head Mounted Display (HMD)):
at least one image capturing device (SCHNEIDER- FIG2.202, 204: cameras);
at least one processing device (SCHNEIDER- FIG2.206: processing device);
 Page 5at least two display devices (SCHNEIDER- FIG2.208: 3D HMD).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 18, 19, 21 and 22, SCHNEIDER in view of Rogers further in view of Matsui teaches the head-wearable presentation apparatus of claim 17. The metes and bounds of the claims substantially correspond to the method claim as set forth in Claims 2, 3, 5 and 6, respectively; thus they are rejected on similar grounds and rationale as their corresponding limitations.

4.	Claims 4, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SCHNEIDER et al. (US 20150173846 A1), referred herein as SCHNEIDER in view of Rogers et al. (US 20180302557 A1), referred herein as Rogers in view of Matsui (US 9293118 B2), referred herein as Matsui further in view of IDS MAO et al. (WO 2014197337 A1), referred herein as MAO.
	Regarding Claim 4, SCHNEIDER in view of Rogers further in view of Matsui teaches the method as claimed in claim 2, does not teach wherein the orientation data is determined by first determining reference data based on a reference point in the image data.
However MAO discloses a screen of a head mounted display include executing a game, which is analogous to the present patent application. MAO teaches wherein the orientation data is determined by first determining reference data based on a reference point in the image data (MAO- [0024] the motion controller and/or the user input circuit can include one or more fixed reference objects (otherwise termed "marker elements"), e.g., light emitting diodes (LEDs), colored points, light reflectors, etc. The images of the fixed reference objects are captured by one or more digital cameras of the system).

Doing so would enable richer interactive experience by allowing a system to track the player's varied movements in the head-wearable presentation and medical optical observation system.

Regarding Claim 11, SCHNEIDER in view of Rogers further in view of Matsui teaches the head-wearable presentation apparatus as claimed in claim 8. The metes and bounds of the claim substantially correspond to the method claim as set forth in Claim 4; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 20, SCHNEIDER in view of Rogers further in view of Matsui teaches the head-wearable presentation apparatus of claim 17. The metes and bounds of the claim substantially correspond to the method claim as set forth in Claim 4; thus they are rejected on similar grounds and rationale as their corresponding limitations.




Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 25, SCHNEIDER in view of Rogers further in view of Matsui teaches the method as claimed in claim 2, but does not teach wherein the one or more elements found in the operating theater comprise a ground glass screen, one or more appliances, or a combination thereof. Therefore, Claim 25 in the context of claims 1 and 2 as a whole comprise allowable subject matter.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan can be reached on (571) 270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2618